COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Coleman and Bray
Argued at Norfolk, Virginia


ELCO CONCRETE CO., INC.
and
VALLEY FORGE INSURANCE COMPANY        MEMORANDUM OPINION * BY
                                    CHIEF JUDGE NORMAN K. MOON
v.   Record No. 0047-96-1                 JUNE 25, 1996

DAVID TRACY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            Roya Palmer (Law Offices of Richard A.
            Hobson, on brief), for appellants.

            Gregory E. Camden (Rutter & Montagna, on
            brief), for appellee.



     Elco Concrete Co. Inc., and Valley Forge Insurance Company

appeal from the decision by the Workers' Compensation Commission

awarding benefits to David Tracy.   The employer claims that the

commission erred in finding that Tracy's injury was not caused by

his intoxication.   We affirm the commission's decision.

     At the time of the accident, Tracy was working on the third

floor of an unfinished building.    The frame and floor of the

building were in place, but the walls had not yet been

constructed.   Two steel safety cables were ordinarily strung

between the metal frames to keep employees from falling off the

building.   However, the bottom cable was not attached at the time

of Tracy's accident.   There was construction debris on the floor

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
where Tracy was working.

     At approximately 2:00 p.m. on January 24, 1995, Tracy was

assisting in moving a piece of scaffold.    The scaffold became

caught on a piece of "rebar," and Tracy bent over with his hammer

to knock the scaffold loose.   His foot came out from under him,

and he fell.    He thought he tripped on something but he did not

see what it was.   Tracy grabbed for the safety cable but when he

saw that it was not attached, let it go.    He fell three stories,

sustaining a compound compression fracture of one of his

vertebrae.
     Tracy drank a quart of beer at noon on the day of the

accident, and consumed four quarts of beer the night before.      His

behavior was aggressive on the morning of the accident, and he

was involved in two altercations at the work site.   His

supervisor, who worked with him for two or three minutes moving

the scaffold, testified that he had no reason to believe that

Tracy was intoxicated.   Tests performed at the emergency room

showed a blood alcohol level of .2%, which creates a presumption

of intoxication under Code § 65.2-306(B).   A pharmacologist who

reviewed the medical records reported that an individual with a

blood alcohol level of .2% would exhibit impairment in reaction

time, depth perception, peripheral vision, stability, balance,

and judgment.

     Decisions of the commission as to questions of fact, if

supported by credible evidence, are conclusive and binding on




                                - 2 -
this Court.   The fact that contrary evidence is in the record is

of no consequence if credible evidence supports the commission's

finding.   Manassas Ice & Fuel Co. v. Farrar, 13 Va. App. 227,

229, 409 S.E.2d 824, 826 (1991); Code § 65.2-706.   We must view

the evidence in the light most favorable to the claimant, the

prevailing party below.   Id.

     The evidence showed that Tracy was intoxicated.    The burden

was on the employer to show that intoxication was a proximate

cause of the injury.   Wyle v. Professional Services Industries,

12 Va. App. 684, 688-89, 406 S.E.2d 410, 412-13 (1991).     The

commission determined that although Tracy was intoxicated, a

preponderance of the evidence did not show that his intoxication

contributed to the accident.    It found that the accident was

caused by the debris and the absence of the safety cable, and

dismissed as "speculative" any inference that intoxication caused

Tracy's injury.   The commission's determination on questions of

fact are binding on this Court under Code § 65.2-706.      We

therefore affirm the award.
                                               Affirmed.




                                - 3 -